DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3 and 15-19 of prior U.S. Patent No. 11,154,819 B2. This is a statutory double patenting rejection.
The instant claims are identical to the reference patent claims.  Reference claims 15-19 correspond directly to instant claims 16-20.  The reference patent combines the subject matter of instant claim 7 into reference claim 1, and therefore reference claim 3 (i.e. a combination of instant claims 1, 3, and 7) is identical to instant claim 7 (also a combination of instant claims 1, 3, and 7, via dependency).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,154,819 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent combines the subject matter of claim 7 into claim 1, such that none of the instant claims 1-15 are exact copies of the reference claims 1-14 except instant claim 7/reference claim 3.  Nevertheless, the reference claims anticipate the instant claims in a corresponding manner; Reference claims 1-6 anticipate instant claims 1-7, reference claims 7-14 anticipate instant claims 8-15.  As above, reference claims 15-19 are identical to instant claims 16-20 and are subject to statutory double patenting as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al (US PGPub 2012/0226054 A1) and Cohen et al (US PGPub 2010/0035074 A1).
Miller teaches a separation matrix which may be used to separate enantiomers of chiral molecules [Abs] which may include stationary phase materials fixed e.g. by covalent binding [0031] to solid supports including polymer surfaces of e.g. polysulfone [0032]; the support may be in the form of a membrane [0035], among other configurations.  The stationary phase includes at least one chiral (optically active) material including suitable proteins, polysaccharides, glycopeptides, cyclodextrins, etc. [0022-0027].  Miller is silent to the specific steps of covalently attaching the chiral material to the separation matrix e.g. by applying energy and contacting.
Cohen teaches a method of modifying substrates including polymers (such as polysulfone) [Abs, 0041, 0044] using an application of energy via an atmospheric pressure plasma to generate initiation sites on the surface, followed by contacting with a suitable monomer or monomer solution to generate graft polymers [Abs].  Cohen is silent to the specific use of optically active or chiral materials for grafting.
It would have been obvious to one of ordinary skill in the art to modify Miller’s taught materials to produce them using the methods taught by Cohen, because Miller does not particularly require any specific method of forming covalent attachment between the substrate and the stationary phase, and Cohen teaches various benefits of the APP process such as the lack of requirement for scale-up-limiting vacuum chambers and such for plasma processing, and the ability to produce highly dense, uniform layers of grafted polymers [0016].
Similarly, it would have been obvious to one of ordinary skill in the art to modify Cohen’s taught process, which is not particularly limited to specific materials or applications, to employ materials such as the polysulfone and chiral stationary phases taught by Miller, because as in Miller those materials may have specific utility in particular fields and are a useful application of covalent attachment.
Claims 3, 5, 6, and 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al and Cohen et al with support from Gumi et al (“Separation of propranolol enantiomers through membranes based on chiral derivatized polysulfone” - Polymer 46, 2005).
With respect to claim 3, as above Cohen teaches providing a material such as a polysulfone membrane, exposing the surface to an atmospheric pressure plasma source, and contacting with monomer to form a graft.  Further, Cohen teaches that heating after adding the monomer, in a Rapid Initiation process, may be employed to achieve a high surface density [0109].
Miller and Cohen do not specify that the polysulfone is a polyaryl sulfone or a polyethersulfone.  However, the term polysulfone as ordinarily used in the art refers to a structure which is both a polyaryl sulfone and polyether sulfone (see e.g. the polysulfone structure disclosed by Gumi, figure inserted below); at minimum, such a polysulfone structure would have been an obvious common polysulfone to employ when the art does not particularly limit the details of the polysulfone, as it is a very common and readily available type (e.g. commercially available as Udel polysulfone, as noted in Gumi).

    PNG
    media_image1.png
    260
    754
    media_image1.png
    Greyscale

	With respect to claim 5, Cohen teaches that the heated surface can be contacted with water e.g. to wash after polymerization [0066].
	With respect to claim 6, Cohen teaches that helium may be provided as a carrier gas in combination with other gases including e.g. oxygen [0051, 0056-0057].
	With respect to claim 12, Cohen teaches that the materials may be heated at a temperature of just under 100 °C for Rapid Initiation e.g. for up to about 15 mins, and then heated at about 85 °C for the remainder of the polymerization e.g. about 20 hours [0109].

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al in view of Romey et al (US PGPub 2013/0267801 A1).
Miller teaches a separation matrix which may be used to separate enantiomers of chiral molecules [Abs] which may include stationary phase materials fixed e.g. by covalent binding [0031] to solid supports including polymer surfaces of e.g. polysulfone [0032]; the support may be in the form of a membrane [0035], among other configurations.  The stationary phase includes at least one chiral (optically active) material including suitable proteins, polysaccharides, glycopeptides, cyclodextrins, etc. [0022-0027].  Miller is silent to the specific steps of covalently attaching the chiral material to the separation matrix e.g. by applying energy and contacting.
Romey teaches analyte sensors that may take include elements taking the form of polysulfone membranes [0012, 0045] which may include covalently attached materials [Abs, 0061] and can have sufficient energy applied by way of a suitable initiator [0060-0064].
It would have been obvious to one of ordinary skill in the art to modify Miller’s taught materials to produce them using the methods taught by Romey, because as in Romey polymerization initiators may be suitably employ to provide covalent attachment of functional materials to surfaces of e.g. polysulfone membranes, as is common in the art.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al in view of Lin et al (Preparation and characterization of a new negatively charged PTFE membrane…, Journal of Membrane Science, 2011), with support from Gumi et al.
With respect to claims 1-4, Miller teaches a separation matrix which may be used to separate enantiomers of chiral molecules [Abs] which may include stationary phase materials fixed e.g. by covalent binding [0031] to solid supports including polymer surfaces of e.g. polysulfone [0032]; the support may be in the form of a membrane [0035], among other configurations.  The stationary phase includes at least one chiral (optically active) material including suitable proteins, polysaccharides, glycopeptides, cyclodextrins, etc. [0022-0027].  Miller is silent to the specific steps of covalently attaching the chiral material to the separation matrix e.g. by applying energy and contacting.
Lin teaches production of a membrane via grafting to a surface, and teaches that process may be most efficiently carried out by first applying an atmospheric pressure plasma to prepare the membrane surface, then grafting in the presence of a suitable initiating agent such as benzophenone [Abs, pg. 287 sec. 2.1, pg. 288 sec. 2.3.1].  The membrane is then washed and dried e.g. at a temperature of about 70 °C.
It would have been obvious to one of ordinary skill in the art to modify Miller’s taught materials to produce them using the methods taught by Lin, because as in Lin polymerization initiators and atmospheric plasma treatment may be suitably employed in combination to provide covalent attachment of functional materials to surfaces of e.g. polymer membranes, as is common in the art.
Regarding the use specifically of poly aryl sulfone or PAES, as above such a limitation may be considered implicit to the teachings of Miller i.e. as the normal use of the term polysulfone in the art, or alternatively would have been obvious as a common, commercially available polysulfone for membrane production, e.g. as demonstrated by Gumi.
With respect to claims 12-15, as above Lin teaches drying at a temperature of about 70 °C.  The specific drying time, and the specific equipment used for drying e.g. an oven or thermostatic drier represent obvious optimizations and engineering choices for one of ordinary skill in the art absent evidence of criticality, because Lin already teaches drying at a temperature consistent with the claimed invention.

Allowable Subject Matter
Claims 7-11 and 16-20 are free from the prior art.  However, claims are subject to double patenting rejections as discussed above and cannot be indicated as allowable until such rejections are overcome.
The following is a statement of reasons for the indication of subject matter free from the prior art:  The closest prior art is represented by Miller, Ingole, and/or Gumi, discussed more fully in the parent applications (15/324,372 and 16/690,481), and by Cohen,  Romey, and Lin, discussed above.  Miller teaches various chiral stationary phases that may be attached to a polymer material, including via covalent attachment, which may include macrocyclic glycopeptides, cyclodextrins, polysaccharides such as cellulose or amylose, small molecules such as Pirkle type phases e.g. 3,5-dinitrobenzoyl propanoate, or proteins.  Ingole teaches interfacial polymerization to form essentially a polyamide layer with L-arginine as the diamine.  Gumi teaches attachment of N-dodecyl-4(R)-hydroxyl-L-proline to polysulfone.
None of the references teach or fairly suggest providing a chiral material with a repeating structure according to [Formula I] i.e. including a chiral maleimide derivative, or the structure of [Formula II].  Optically active polymers based on maleimide including phenylmaleimide or methylbenzylmaleimide are discussed in Oishi et al NPL and Zhou et al NPL (both made of record in the parent application), however these do not include covalent attachment to a surface or the specific structures claimed, and it would not have been obvious to one of ordinary skill in the art to modify those teachings to apply them to the systems taught by Miller (as modified by Cohen, Romey, and/or Lin) to arrive at the claimed invention because the references do not suggest using those types of materials.
Additionally, the prior art, including Oishi and Zhou, do not teach or fairly suggest forming the optically active monomer e.g. the maleimide according to the process steps required by claim 16.  There is no teaching or suggestion to employ the specific reagents or process steps required by the claim, and the claims are free from the prior art and allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777